Case 3:20-bk-03559   Doc 154    Filed 06/03/21 Entered 06/03/21 11:56:42   Desc Main
                               Document      Page 1 of 5
Case 3:20-bk-03559   Doc 154    Filed 06/03/21 Entered 06/03/21 11:56:42   Desc Main
                               Document      Page 2 of 5
Case 3:20-bk-03559   Doc 154    Filed 06/03/21 Entered 06/03/21 11:56:42   Desc Main
                               Document      Page 3 of 5
Case 3:20-bk-03559   Doc 154    Filed 06/03/21 Entered 06/03/21 11:56:42   Desc Main
                               Document      Page 4 of 5
Case 3:20-bk-03559   Doc 154    Filed 06/03/21 Entered 06/03/21 11:56:42   Desc Main
                               Document      Page 5 of 5
